LEWIS, J.
(dissenting.)
I am very clear that under section 5528, G. S. 1894, the proceeds from the sale of a homestead are exempt from execution. This section expressly provides that the owner of a homestead may sell and convey the same and the reasonable and fair construction is that the owner may have the benefit of the sale. I agree with the Wisconsin decision which was based upon a similar statute. As to the other cases cited they are not applicable. But in the absence of statute the rule adopted by the majority is correct. I therefore dissent.